1    ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
2    WOLFE & WYMAN LLP
     6757 Spencer Street
3    Las Vegas, NV 89119
     Tel: (702) 476-0100
4    Fax: (702) 476-0101
     aabao@wolfewyman.com
5
     Attorneys for Defendant
6    DITECH FINANCIAL LLC

7                                    UNITED STATES DISTRICT COURT

8                                            DISTRICT OF NEVADA

9
     ROBERT D. DEY and KATHLEEN C. DEY,                       CASE NO.: 2:18-cv-00502-RFB-CWH
10                                                            (Consolidated with 2:18-cv-0503-APG-NJK)
                       Plaintiff,
11     v.
                                                               STIPULATION AND ORDER FOR
12   EXPERIAN INFORMATION SOLUTIONS, INC.;                     DISMISSAL OF ACTION WITH
     DITECH FINANCIAL, LLC; and TRANS UNION                    PREJUDICE AS TO DEFENDANT
13   LLC,                                                      DITECH FINANCIAL LLC

14                     Defendants.

15

16
                 TO THE HONORABLE COURT AND TO ALL PARTIES OF RECORD:
17
                 IT IS HEREBY STIPULATED by and between Plaintiffs ROBERT D. DEY and
18
     KATHLEEN C. DEY and Defendant, DITECH FINANCIAL, LLC, by and through their
19
     undersigned counsel of record herein, as follows:
20
                 1.    On February 25, 2019, Defendant DITECH FINANCIAL, LLC caused to be filed in
21
     this present matter a Notice of Bankruptcy to inform the Court and the parties of Ditech’s bankruptcy
22
     cases and the automatic stay imposed by section 362 of the Bankruptcy Code. On March 5, 2019, an
23
     Amended Notice of Bankruptcy was also filed.
24
                 2.    On September 26, 2019, the Bankruptcy Court entered the Order Confirming Third
25
     Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors approving
26
     the terms of the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
27
     Affiliated Debtors.
28
                 3.    The Plan contains a permanent injunction that specifically prohibits parties from,
                                                          1
     3512429.1
1    among other things, taking actions inconsistent with the Plan, including, as relevant here, forever

2    prosecuting any action against Ditech for monetary recovery on account of any claim arising prior to

3    the closing of the transactions under the Plan—September 30, 2019.

4                4.   Therefore, the above-captioned action including all claims and all causes of action

5    therein be and hereby is dismissed with prejudice as to Defendant, DITECH FINANCIAL, LLC

6    pursuant to Federal Rules of Civil Procedure, Rule 41.

7                IT IS SO STIPULATED

8    DATED: December 10, 2019                       KNEPPER & CLARK, LLC

9
                                                    By: /s/Miles N. Clark
10
                                                        MATTHEW I. KNEPPER, ESQ.
11                                                      MILES N. CLARK, ESQ.
                                                        5510 S. Fort Apache Rd, Suite 30
12                                                      Las Vegas, Nevada 89148Attorneys              for
                                                        Plaintiffs
13
      DATED: December 10, 2019                        WOLFE & WYMAN LLP
14

15
                                                      By: /s/Andrew A. Bao
16                                                       ANDREW A. BAO, ESQ.
                                                         Nevada Bar No. 10508
17                                                       6757 Spencer Street
                                                         Las Vegas, Nevada 89119
18
                                                         Attorneys for Defendant
19                                                       DITECH FINANCIAL LLC

20

21

22

23

24

25

26
27

28

                                                         2
     3512429.1
1                                                     ORDER

2                For good cause, the Court hereby grants the parties’ stipulation to dismiss Defendant DITECH

3    FINANCIAL LLC with prejudice from Plaintiffs’ Complaint. Each party shall bear their own fees

4    and costs.

5                IT IS SO ORDERED.

6

7    DATED this ______       December
                11th day of _____________, 2019.

8
                                                       ________________________________
9                                                      RICHARD    F. BOULWARE, II
                                                           ______________________________
                                                           DISTRICT
                                                       UNITED        COURT
                                                                STATES      JUDGE JUDGE
                                                                         DISTRICT
10
                                                        DATED this
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          3
     3512429.1
1                                    CERTIFICATE OF MAILING
2                On December 10, 2019, I served the foregoing STIPULATION AND ORDER FOR
3    DISMISSAL OF ACTION WITH PREJUDICE AS TO DEFENDANT DITECH
4    FINANCIAL LLC, by the following means to the persons as listed below:
5                    a.    EFC System (you must attach the “Notice of Electronic Filing,” or list all
6    persons and addresses and attach additional paper if necessary):
7                    b.    United States Mail, postage fully pre-paid (List persons and addresses.
8    Attach additional paper if necessary):
9     Matthew I. Knepper                                 Jennifer L. Braster
      Matthew.knepper@knepperclark.com                   jbraster@naylorandbrasterlaw.com
10
      Miles N. Clark                                     Andrew J. Sharples
11    Miles.clark@knepperclark.com                       asharples@naylorandbrasterlaw.com
      Knepper & Clark, LLC                               Naylor and Braster
12    5510 S. Fort Apache Rd, Suite 30                   1050 Indigo Dr., Suite 200
13
      Las Vegas, Nevada 89148                            Las Vegas, NV 89145
      Telephone: (702) 856-7430                          (702) 420-7000
14    Fax: (702) 447-8048                                (702) 420-7001 Fax
      And                                                Counsel for Experian Information
15    David H. Krieger                                   Solutions, Inc.
16    dkrieger@hainesandkrieger.com
      Haines & Krieger, LLC
17    8985 S. Eastern Ave., Suite 350
      Henderson, NV 89123
18
      (702) 880-5554
19    (702) 383-5518 Fax
      Counsel for Plaintiffs
20

21    Jason G. Revzin
      Jason.revzin@lewisbrisbois.com
22    Lewis Brisbois Bisgaard & Smith LLP
      6385 S. Rainbow Blvd., Suite 600
23
      Las Vegas, NV 89118
24    (702) 893-3383
      (702) 893-3789 Fax
25    Counsel for Trans Union LLC
26
27                                                       /s/ Jamie Soquena
                                                         Jamie Soquena
28                                                       An employee of Wolfe & Wyman LLP

                                                     4
     3512429.1
